ﬂutter: grates Court of Qppealﬁ

For the Seventh Circuit
Chicago, Illinois 60604

May 4,2001
Before
Hon. HARLINGTON WOOD, JR., Circuit Judge
Hon. KENNETH F. RIPPLE, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge
No. 99—4292
Appeal from the
United States District

Court for the Central'
District of Illinois.

JOHN C. BLEAVINS,

Plaintiff—Appellee,

No. 98—1236
3.
Michael M. Mihm,
JOEL H. BARTELS, ROGER BAY, Judge.

and VERNON MCGREGOR,

VVVVVVVVVVVVV

Defendants—Appellants,

O R D E R

Now pending before this court is a petition for rehearing
and a petition for rehearing en banc filed by defendants-
appellants on March 29, 2001. An answer was requested and filed
by plaintiff-appellee on April 12, 2001. On consideration of the
petition, a majority of the judges on the original panel have
voted to grant a rehearing. The petition for rehearing is,
therefore, GRANTED, and this court’s opinion of March 15, 2001 is
withdrawn. The petition for rehearing en banc is DENIED.

On rehearing, the parties are requested to address these
particular issues and additional issues as the parties may see
fit:

Was the warrant at issue in this case a valid Fourth
Amendment warrant?

Were the trailers that were seized located within the
curtilage of plaintiff’s house?

Page 2
Appeal No. 99-4292

The court will accept short supplemental briefs from the
parties on these issues. These supplemental briefs, which may be

no longer than 25 pages, should be filed within 20 days from the
date of the order.

The Attorney General of the United States is respectfully
invited to submit an amicus brief addressing the federal
constitutional issues as the Attorney General may see fit.